EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Support for the amendment is found in the instant specification at ¶0244.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Amy Madl on 7/30/2021.
The application has been amended as follows: 

Claims
Claims 1-31 remain as previously presented
32.    (Currently Amended) A method for decreasing the likelihood of the occurrence of; or abatement, lessening, decreasing occurrence, or alleviation of symptoms of; or delay or slowing of the progression of; or prolonging the survival of a subject afflicted with; or partial remission of; or ameliorating at least one disease, disorder, and/or condition where inhibition of E-selectin mediated functions is useful, the method comprising administering to a subject in need thereof an effective amount of at least one compound of claim 1.
33.    (Currently Amended) A method for decreasing the likelihood of the occurrence of; or abatement, lessening, decreasing occurrence, or alleviation of symptoms of; or delay or slowing of the progression of; or prolonging the survival of a subject afflicted with; or partial remission of; or ameliorating at least one inflammatory disease, disorder, and/or condition, the method comprising administering to a subject in need thereof an effective amount of at least one compound of claim 1.
decreasing the likelihood of the occurrence of; or abatement, lessening, decreasing occurrence, or alleviation of symptoms of; or delay or slowing of the progression of; or prolonging the survival of a subject afflicted with; or partial remission of; or ameliorating cancer, the method comprising administering to a subject in need thereof an effective amount of at least one compound of claim 1.
35.    (Original) The method according to claim 34, wherein the cancer is chosen from solid tumor cancers.
36.    (Original) The method according to claim 34, wherein the cancer is chosen from bone cancers, colorectal cancers, and pancreatic cancers.
37.    (Original) The method according to claim 34, wherein the cancer is chosen from liquid tumor cancers.
38.    (Original) The method according to claim 34, wherein the cancer is chosen from acute myelogenous leukemia, acute lymphoblastic leukemia, chronic myelogenous leukemia, and multiple myeloma.
39.    (Currently Amended) A method for decreasing the likelihood of the occurrence of; or abatement, lessening, decreasing occurrence, or alleviation of symptoms of; or delay or slowing of the progression of; or prolonging the survival of a subject afflicted with; or partial remission of; or ameliorating cancer, the method comprising administering to a subject in need thereof (a) an effective amount of at least one compound of claim 1 and (b) at least one of therapy chosen from (i) chemotherapy and (ii) radiotherapy.
40.    (Currently Amended) A method for decreasing the likelihood of the occurrence of; or abatement, lessening, decreasing occurrence, or alleviation of symptoms of; or delay or slowing of the progression of; or prolonging the survival of a subject afflicted with; or partial remission of; or ameliorating metastasis of 
41.    (Previously presented) A method for inhibiting infiltration of cancer cells into the liver, lymph nodes, lung, bone, and/or bone marrow, the method comprising administering to a subject in need thereof an effective amount of at least one compound of claim 1.
42.    (Previously presented) A method for enhancing hematopoietic stem cell survival, the method comprising administering to a subject in need thereof an effective amount of at least one compound of claim 1.
43.    (Original) The method according to claim 42, wherein the subject has cancer and has received or will receive chemotherapy and/or radiotherapy.
44.    (Previously presented) A method for mobilizing cells from the bone marrow, the method comprising administering to a subject in need thereof an effective amount of at least one compound of claim 1.
45.    (Original) The method according to claim 44, wherein the cells are chosen from hematopoietic cells and tumor cells.
46.    (Currently Amended) A method for decreasing the likelihood of the occurrence of; or abatement, lessening, decreasing occurrence, or alleviation of symptoms of; or delay or slowing of the progression of; or prolonging the survival of a subject afflicted with; or partial remission of; or ameliorating mucositis, the method comprising administering to a subject in need thereof an effective amount of at least one compound of claim 1.
47.    (Original) The method according to claim 46, wherein the mucositis is chosen from oral mucositis, esophageal mucositis, and gastrointestinal mucositis.

49.    (Currently Amended) A method for decreasing the likelihood of the occurrence of; or abatement, lessening, decreasing occurrence, or alleviation of symptoms of; or delay or slowing of the progression of; or prolonging the survival of a subject afflicted with; or partial remission of; or ameliorating thrombosis, the method comprising administering to a subject in need thereof an effective amount of at least one compound of claim 1.
50.    (Currently Amended) A method for decreasing the likelihood of the occurrence of; or abatement, lessening, decreasing occurrence, or alleviation of symptoms of; or delay or slowing of the progression of; or prolonging the survival of a subject afflicted with; or partial remission of; or ameliorating at least one cardiovascular disease or complications associated therewith, the method comprising administering to a subject in need thereof an effective amount of at least one compound of claim 1.
51.    (Original) The method according to claim 50, wherein the at least one cardiovascular disease is chosen from atherosclerosis and myocardial infarction.
52.    (Previously presented) A method of inhibiting rejection of a transplanted tissue in a subject, wherein said subject is a recipient of the transplanted tissue, the method comprising administering to a subject in need thereof an effective amount of at least one compound of claim 1.
53.    (Currently Amended) A method for decreasing the likelihood of the occurrence of; or abatement, lessening, decreasing occurrence, or alleviation of symptoms of; or delay or slowing of the progression of; or prolonging the survival of a subject afflicted with; or partial remission of; or ameliorating graft versus host disease or complications associated therewith, the method comprising 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ response to the restriction requirement of 5/10/2021, wherein it is noted that no claim amendments accompany the response. With respect to the restriction requirement, Applicants’ election of group I, reading on claim 1-31, and the election of the species of the compound of instant claim 28, with traverse, is acknowledged. Applicants’ traversal is on the grounds that the art cited by the Office, Magnani et al., does not disclose a compound that anticipated instant claim 1, thus the unifying technical feature of the compound of formula (I) does make a contribution over Magnani et al. and therefore is a special technical feature. Applicants’ arguments are persuasive and the requirement for restriction and election of species, dated 3/8/2021, is hereby withdrawn. Claims 1-31 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 32-53, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

In view of the Examiner’s amendment above, claims 1-53 are pending in the instant application and are found to be allowable.

Priority
The application is a National Stage entry of PCT/US2018/021977 filed on 3/12/2018, which claims priority to provisional application 62/471860 filed on 3/15/2017.

Information Disclosure Statement
The information disclosure statement (IDS) dated 5/11/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art is silent on a compound of instant formula (I). Thus, said compound of formula (I) and any method of making or using said compound of formula (I) is novel and non-obvious over the prior art.
Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/DALE R MILLER/Primary Examiner, Art Unit 1623